DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification is objected to because the polymer structure referred to as an ether-thiourea linear polymer in paragraph 0027 on page 7 is not an ether-thiourea polymer.
	The applicant is requested to review the application thoroughly and make all appropriate corrections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-17 are renders indefinite because it is unclear how a cover plate containing a rigid layer would remain flexible.  Absent any other teachings or limitations, one of ordinary skill in the art would expect a multilayered article to be as flexible as its most rigid component.  Additionally, since both "flexible" and "rigid" are relative terms that that neither the claims nor specification provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0320803 A1) in view of Yanagisawa et al. (Science, 359, pp 72-76, 05 January 2018).
	Oh et al. is directed to a flexible window for a display device (paragraph 0003).  The device comprises a window substrate having a flexible base layer, a hard coating layer formed from a plurality of coating tiles, and a self-healing coating layer (paragraph 0012).  The base layer corresponds to the base layer of the instant claims; the hard coating layer corresponds to the rigid layer of the instant claims; the self-healing layer corresponds to the cover layer of the instant claims.  The window substrate comprises a display area for displaying an image and a non-display area enclosing, i.e. surrounding, the display area (paragraph 0022).  The self-healing coating may have a thickness of as low as about 20 m (paragraph 0024), a value that one of ordinary skill in the art would expect to include 20 m as well as values below 20 m.  The base 
	Oh et al. do not teach that their self-healing layer is made of a linear organic polymer having a hydrogen bond crosslink network, such as an ether-thiourea linear polymer.
	Yanagisawa et al. is directed to polymers cross-linked by dense hydrogen bonds which yield mechanically robust yet readily repairable, i.e. self-healing, materials (abstract).  The polymers are linear poly(ether-thioureas) (Figure 1).
	It would have been obvious to one of ordinary skill in the art to use the material of Yanagisawa et al. for the self-healing layer of Oh et al. because the courts have held the selection of a known material (e.g. the poly(ether-thiourea) of Yanagisawa et al.) based on its suitability for its intended use (e.g. a self-healing layer) supported a prima facie obviousness determination.  See MPEP 2144.07.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen et al. (US 2020/0201090 A1) is directed to a display device having a self-healing layer (paragraph 0002) wherein the self-healing layer may be formed from a polyether-thiourea material (paragraph 0021).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787